734 N.W.2d 601 (2007)
In re Egbert R. SMITH TRUST.
Glen Phillips and Dale Phillips, Petitioners-Appellees,
v.
Betty Homer, Successor Trustee, Respondent-Appellant.
Docket No. 133462. COA No. 269549.
Supreme Court of Michigan.
July 20, 2007.
On order of the Court, the application for leave to appeal the February 15, 2007 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether a right of first refusal is revocable once the holder of the right receives notice of a third party's offer and whether the petitioners are entitled to summary disposition and specific performance of the right of first refusal, as the Court of Appeals held.
The Real Property Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.